EXECUTION VERSION Exhibit 4.4Meredith Corporation $50,000,000 4.70% Senior Notes, SeriesJ, Due June 16, 2011 $50,000,000 5.04% Senior Notes, SeriesK, Due June 16, 2012 Note Purchase Agreement Dated as of June 16, 2008 SECTION1.AUTHORIZATION OF NOTES SECTION2.SALE AND PURCHASE OF NOTES SECTION3.CLOSING SECTION4.CONDITIONS TO CLOSING Section 4.1 Representations and Warranties Section 4.2 Performance; No Default Section 4.3 Compliance Certificates Section 4.4 Opinions of Counsel Section 4.5 Purchase Permitted By Applicable Law, Etc Section 4.6 Sale of Other Notes Section 4.7 Payment of Special Counsel Fees Section 4.8 Private Placement Number Section 4.9 Changes in Corporate Structure Section 4.10 Funding Instructions Section 4.11 Proceedings and Documents SECTION5.REPRESENTATIONS AND WARRANTIES OF THE COMPANY Section 5.1 Organization; Power and Authority Section 5.2 Authorization, Etc Section 5.3 Disclosure Section 5.4 Organization and Ownership of Shares of Subsidiaries;Affiliates Section 5.5 Financial Statements Section 5.6 Compliance with Laws, Other Instruments, Etc Section 5.7 Governmental Authorizations, Etc Section 5.8 Litigation; Observance of Agreements, Statutes and Orders Section 5.9 Taxes Section 5.10 Title to Property; Leases Section 5.11 Licenses, Permits, Etc Section 5.12 Compliance with ERISA Section 5.13 Private Offering by the Company Section 5.14 Use of Proceeds; Margin Regulations Section 5.15 Existing Debt; Future Liens Section 5.16 Foreign Assets Control Regulations, Etc Section 5.17 Status under Certain Statutes Section 5.18 Notes Rank Pari Passu Section 5.19 Environmental Matters SECTION6.REPRESENTATIONS OF THE PURCHASER Section 6.1 Purchase for Investment Section 6.2 Source of Funds SECTION7.INFORMATION AS TO THE COMPANY Section 7.1 Financial and Business Information Section 7.2 Officer’s Certificate Section 7.3 Visitation SECTION8.PAYMENT AND PREPAYMENT OF THE NOTES Section 8.1 Required Payment Section 8.2 Optional Prepayments with Make-Whole Amount Section 8.3 Change in Control Section 8.4 Allocation of Partial Prepayments Section 8.5 Maturity; Surrender, Etc Section 8.6 Purchase of Notes Section 8.7 Make-Whole Amount SECTION9.AFFIRMATIVE COVENANTS Section 9.1 Compliance with Law Section 9.2 Insurance Section 9.3 Maintenance of Properties Section 9.4 Payment of Taxes and Claims Section 9.5 Corporate Existence, Etc Section 9.6 Notes to Rank Pari Passu Section 9.7 Books and Records SECTION10.NEGATIVE COVENANTS Section 10.1 Transactions with Affiliates Section 10.2 Interest Coverage Ratio Section 10.3 Limitations on Debt Section 10.4 Liens Section 10.5 Mergers, Consolidations and Sales of Assets Section 10.6 Limitation on Sale-and-Leaseback Transactions Section 10.7 Termination of Pension Plans Section 10.8 Nature of Business Section 10.9 Terrorism Sanctions Regulations SECTION11.EVENTS OF DEFAULT SECTION12.REMEDIES ON DEFAULT, ETC Section 12.1 Acceleration Section 12.2 Other Remedies Section 12.3 Rescission Section 12.4 No Waivers or Election of Remedies, Expenses, Etc SECTION13.REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES Section 13.1 Registration of Notes Section 13.2 Transfer and Exchange of Notes Section 13.3 Replacement of Notes SECTION14.PAYMENTS ON NOTES Section 14.1 Place of Payment Section 14.2 Home Office Payment SECTION15.EXPENSES, ETC Section 15.1 Transaction Expenses Section 15.2 Survival SECTION16.SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT SECTION17.AMENDMENT AND WAIVER Section 17.1 Requirements Section 17.2 Solicitation of Holders of Notes Section 17.3 Binding Effect, etc Section 17.4 Notes Held by Company, etc SECTION18.NOTICES38 SECTION19.REPRODUCTION OF DOCUMENTS SECTION20.CONFIDENTIAL INFORMATION SECTION21.SUBSTITUTION OF PURCHASER SECTION22.MISCELLANEOUS Section 22.1 Successors and Assigns Section 22.2 Payments Due on Non-Business Days Section 22.3 Accounting Terms Section 22.4 Severability Section 22.5 Construction. etc Section 22.6 Counterparts Section 22.7 Governing Law Section 22.8 Jurisdiction and Process; Waiver of Jury Trial SCHEDULES AND EXHIBITS Schedule AInformation Relating to Purchasers * ScheduleBDefined Terms Schedule 5.3Disclosure Materials Schedule5.4 Subsidiaries of the Company and Ownership of Subsidiary Stock Schedule5.5 Financial
